DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in view of the specification amendments, see page 7 of the Remarks, filed March 14, 2022, with respect to the drawing objection have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7-8 of the Remarks, filed March 14, 2022, with respect to the claim objections of claims 1, 6, and 10-12 have been fully considered and are persuasive.  The claim objections of claims 1, 6, and 10-12 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 8-10 of the Remarks, filed March 14, 2022, with respect to the 35 U.S.C. 112 (b) rejections of claims 1-13 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claims 1-13 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7-8 of the Remarks, filed March 14, 2022, with respect to the 35 U.S.C. 103 rejections of claims 1-5 and 8-9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-5 and 8-9 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Cronin on April 26, 2022.
The application has been amended as follows: 
Claim 1, Line 6, “comprising comprises” is deleted and replaced with --comprises—
Claim 7, Lines 4-5, “the second fluid containers” is deleted and replaced with –the second fluid outlets of the pressurized fluid sources—

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Poorman (US 20190178447 A1) in view of Lambrix (US 20140263420 A1) in further view of Blanchet (US 20140352840 A1) and Kapoor (US 20150240996 A1).
Regarding Claim 1:
Poorman discloses a device for filling pressurized gas tanks that has:
An electronic controller (128, Figure 1); and 
a fluid transfer circuit (Figure 1, the fluid circuit are the solid lines within the Figure connecting the elements together) comprising an upstream end provided with a plurality of pressurized fluid sources (110, 106, and 108, Figure 1) and a downstream end comprising at least two distribution 5terminals (112, 114, 116, and 118, Figure 1) each intended to be connected to separate tanks (130, Figure 1, there are multiple separate tanks) to be filled (Paragraph [0013]), wherein:
each of said plurality of pressurized fluid sources (110, 106, and 108, Figure 1) comprises a first fluid outlet (Figure 1, the first fluid outlet where the line connects to the pressurized fluid sources from the priority panel (132)) connected to a first respective outlet valve (120, 122, and 124, Figure 1);
with at least some of the valves of the circuit being control 15valves and connected to the electronic controller (Paragraph [0014], the at least one valve (120, 122, and 124) are controlled by the electronic controller (128)),
the electronic controller is configured to:
control an opening or a closing of said valves (Paragraph [0014]) and to ensure a transfer of fluid between one of the plurality of pressurized fluid sources and one of the distribution terminals along the first direct fluid path passing through a single transfer duct 20according to an operating state of at least one of said valves (Paragraphs [0014] and [0019], the transfer of fluid goes from one of the plurality of pressurized fluid sources to a distribution terminal along a single transfer duct according to the state of the valve).
	Lambrix teaches a CNG dispenser that has:
Each of said plurality of pressurized fluid sources (Paragraph [0016]) comprising a first fluid outlet (212, 214, and 216, Figure 1, the supply lines are the first fluid outlet) connected to a first respective outlet valve (218, 220, and 222, Figure 1, the manual shut-off valves are the first outlet valves);
each first outlet valve (218, 220, and 222, Figure 1) being connected to each of the at least two distribution terminals (232b and 232a, Figure 1) via parallel transfer ducts (Figure 1, the transfer ducts from the outlet to the distribution terminals are parallel); and
each of the distribution terminals (232b and 232a, Figure 1) 1obeing fluidly connected to each first outlet valve (218, 220, and 222, Figure 1) of the plurality of pressurized fluid sources (Paragraph [0016]) via a first direct fluid path passing through a single transfer duct (Paragraph [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman to include a first fluid outlet, first respective outlet valves, parallel transfer ducts, and a fist direct fluid path as taught by Lambrix with the motivation to select a desired pressure to be dispensed to the vehicle. 
	Blanchet teaches a distributed hydrogen refueling cascade system that has:
Each of the parallel transfer ducts comprising a respective at least one isolation valve (370, Figure 3 and Paragraph [0036], the transfer ducts are parallel and can comprise at least one isolation valve on each parallel transfer duct); and 
each of the distribution terminals (330, Figure 3) 1obeing fluidly connected to the plurality of pressurized fluid sources (340 and 350, Figure 3) via at least one second indirect alternative fluid path successively passing through a plurality of transfer ducts (Figure 2, the second indirect alternative fluid path is the path that goes from the low pressure fuel reservoir (340) to the second electromechanical hydrogen compressor (382) through the high pressure fuel reservoir (360) to the terminal instead of directly to the terminal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman and Lambrix to include at least one isolation valve in each of the parallel transfer ducts and a second indirect alternative fluid path as taught by Blanchet with the motivation to scavenge fuel from one reservoir to another to reduce costs and improve safety. 
It also would have been obvious to a person having ordinary skill in the art that the first outlet valve of Lambrix can be connected to the second alternative fluid path of Blanchet because the outlet valve of Lambrix is the first valve that the fluid goes through after the pressurized fluid source and the distribution terminal is at the end of the transfer ducts of Poorman, Blanchet and Lambrix. 
	Kapoor teaches a modular compressed natural gas system that has:
Wherein the electronic controller (178, Figure 10) comprises a data storage and processing component (Paragraph [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman, Blanchet, and Lambrix to include the electronic controller comprises a data storage and processing component as taught by Kapoor with the motivation to open and close particular valves for dispensing and to input manually operate the system.  
	The prior art fails, does not disclose, or make obvious:
Upon detecting that one of the first outlet valves or one of said at least one isolation valve is at fault, opening or closing said first outlet valves and said at least one isolation valve to allow a transfer of fluid via at least one second indirect alternative fluid path of the circuit that avoids said detected faulty valve and thereby allow filling of a pressurized gas tank with the transferred fluid.

The description of the device for filling pressurized gas tanks that has an electronic controller, a fluid transfer circuit, a plurality of pressurized fluid sources, first outlet valves, at least one isolation valve, parallel transfer ducts, a data storage and processing component, and upon detecting that one of the first outlet valves or one of said at least one isolation valve is at fault, opening or closing said first outlet valves and said at least one isolation valve to allow a transfer of fluid via at least one second indirect alternative fluid path of the circuit that avoids said detected faulty valve and thereby allow filling of a pressurized gas tank with the transferred fluid, in context of the present application and all other limitations in claim 1 defines a configuration that is not anticipated and not obvious over the prior art of record. 
Additionally, and additional prior art would have caused the application to have hindsight occur. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petit (US 20170023180 A1) teaches an apparatus for dispensing gaseous fuel to a vehicle that has first outlet valves, distribution terminals, and an electronic controller. 
	Poorman (US 20170045182 A1) teaches an enhanced storage system that has a compressor, a plurality of pressurized fluid sources, a distribution terminal, and a first outlet valve. 
	Dehne (US 5699839 A) teaches a liquefied natural gas fueling station that has a distribution terminal, isolation valves, and a plurality of pressurized fluid sources. 
	Lomax (US 20170102110 A1) teaches an apparatus for refueling hydrogen vehicles that has a plurality of pressurized fluid sources, an isolation valve, a distribution terminal and a controller. 
Farese (US 20090236006 A1) teaches the dispensing of compressed gas that has first outlets, parallel transfer ducts, an electronic controller and a plurality of pressurized fluid sources.
Cohen (US 8418732 B2) teaches the blending of compressed gases that has first outlets, parallel transfer ducts, and a plurality of pressurized fluid sources.
Kennett (US 9353912 B2) teaches a system for refueling that has first outlets, parallel transfer ducts, and a plurality of pressurized fluid sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753